Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior art submitted on May 13, 2021 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2021/0009194) in view of Hogenmueller et al. (9,606,537).
As per claim 1, Kim discloses a method for controlling an electronic power steering system which includes the steps of receiving, at an electronic power steering controller, at least one signal from at least one sensor; generating, by the electronic power steering controller using the at least one signal, a first autonomous steering command (see at least figure 2, item 300; paragraphs 0040 and 0041); receiving, from a domain controller at the electronic power steering controller, a second autonomous steering command (see at least figure 2, item 400; paragraphs 0042-0045); comparing, by the electronic power steering controller, the first autonomous steering command and the second autonomous steering command; and generating a final (see at least figure 2, item 700; paragraphs 0056-0069).
Kim does not explicitly disclose the step of selectively controlling the electronic power steering system using one of the first autonomous steering command and the second autonomous steering command, based on the comparison of the first autonomous steering command and the second autonomous steering command.  However, such selecting either first or second autonomous steering commands based on the comparison has been taught in at least figures 1, 3-9 and column 1, line 55 to column 3, line 26 of the Hogenmueller et al. reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Hogenmueller et al. into the system of Kim in order to provide the system with the enhanced capability of selecting the appropriate autonomous steering command in case one is malfunction or error.
As per claims 2 and 3, Hognenmueller et al. disclose such limitations in at least figures 3-9 and column 8, line 11 to column 9, line 67.
As per claims 4 and 5, Hognenmueller et al. disclose that in response to a determination that an issue occurred with the domain controller, selectively controlling, by the electronic power steering system, the electronic power steering system using the first autonomous steering command (see at least column 1, lines 36-57; column 2, lines 15-22, 50-67).
As per claim 6, Kim discloses that the at least one sensor includes an image-capturing sensor (see at least figure 1, the camera).
As per claim 7, Kim discloses that the at least one sensor includes an ultrasonic sensor (see at least figure 1, the Lidar).
As per claim 8, Kim discloses that the at least one sensor includes a light detection and ranging sensor (see at least figure 1, the radar and lidar).
As per claim 9, Kim discloses that the at least one sensor includes a ranging sensor such as radar in figure 1.  It is obviously to an ordinary skill in the art to realize that a radio detection can also be used for detecting an environment.
As per claim 10, Kim discloses that the at least one sensor includes a torque sensor (see at least figure 1, item 100).
As per claim 11, Kim discloses that the at least one sensor includes a handwheel position sensor (see at least figure 1, item steering angular velocity). 
With respect to claims 12-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Katrak (2007/0027603), Katrak et al. (2008/0065294), Das et al. (2012/0265359) and Das (2019/0283768).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
April 21, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661